SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 February 5, 2014 Date of Report (Date of earliest event reported) FBR & CO. (Exact Name of Registrant as Specified in its Charter) Virginia (State or Other Jurisdiction of Incorporation) 00133518 20-5164223 (Commission File Number) (IRS Employer Identification No.) 1001 Nineteenth Street North Arlington, VA 22209 (Address of Principal Executive Office) (Zip Code) (703) 312-9500 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On February 5, 2014 FBR & Co. held a conference call to discuss its earnings for the quarter ended December 31, 2013 and year-end results for 2013.A copy of the conference call transcript is furnished herewith and attached hereto as Exhibit 99.1. Exhibit. FBR & Co. Conference Call Transcript dated February 5, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FBR & Co. Date: February 6, 2014 By: /s/ Bradley J. Wright Bradley J. Wright Executive Vice President and Chief Financial Officer
